MARVIN, J.
The libellant in this case is not entitled to salvage eo nomine, as salvage is only decreed for saving property exposed to certain and imminent marine perils, or for such perils as create a reasonable probability that if the property be not rescued by foreign assistance it will be lost. I am not satisfied in this case of the certainty of the perils. But the libellant is entitled to a liberal compensation for his services, and which should be so great as to induce the rendition of like services under like circumstances. I shall decree the sum of nine hundred dollars as a reasonable compensation to the libellant for his services; which is to be paid to the libellant in the molasses of the cargo, at the rate of 20 cents a gallon, duties paid; and the molasses may be redeemed by the master by his paying the salvage in money, or any part thereof, at the rate of 20 cents a gallon.
The clerk will make up the decree in form.